Citation Nr: 0735139	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  99-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1967.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The RO denied, inter 
alia, entitlement to service connection for a left knee 
disorder.  In November 1998, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 1999, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 1999.

In December 1999, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  In April 2000, the 
RO continued the denial of the claim in a supplemental SOC 
(SSOC).

In August 2002, the appellant testified before a Veterans Law 
Judge (VLJ) at the RO; a transcript of that hearing is of 
record.  During the hearing, the appellant submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2007).

In October 2002, per authorizing criteria then effective, the 
Board undertook internal development of the veteran's claim.

In August 2003, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action, 
the RO continued the denial of the claim on appeal (as 
reflected in a November 2003 SSOC) and returned this matter 
to the Board for further appellate consideration.

In June 2004, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include scheduling a VA special orthopedic 
examination.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim (as reflected in 
SSOCs dated in May 2005, January 2006, and October 2006) and 
returned this matter to the Board for further appellate 
consideration.

In a September 2007 letter, the Board notified the veteran 
that the VLJ who conducted his August 2002 Board hearing is 
no longer with the Board, and indicated that the veteran 
could request another hearing, if he so desired.  The letter 
clearly indicated that if the veteran did not respond within 
30 days of the date of the letter, the Board would assume 
that the veteran did not want another hearing.  To date, the 
veteran has not responded.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal been accomplished.  

2.  Although service medical records reflect several left 
knee complaints during service, no chronic left knee 
disability was shown in service, and there is no medical 
evidence of degenerative changes within one year of the 
veteran's separation from service.

3.  The only competent and persuasive medical opinion to 
directly address the question of whether there exists a 
medical nexus between any current left knee disability and 
service weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West  2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 1998 rating action on appeal.  In this case, 
such makes sense, inasmuch as the September 1998 rating 
decision on appeal was issued prior to the enactment of the 
VCAA in November 2000.  In a February 2002 post-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  A March 2006 letter informed 
the appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
October 2006 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board notes that the timing of the March 2006 letter, 
which informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations, is not shown to prejudice the 
appellant.  Because the Board's decision herein denies this 
service connection claim, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service outpatient treatment 
records from VA Medical Centers (VAMCs) in the New York area, 
as well as VA examination reports.  Also of record and 
considered in connection with this claim are the transcripts 
of the veteran's December 1999 and August 2002 hearings, as 
well as various written statements by the veteran and by his 
representative, on his behalf.  

The Board notes that the RO unsuccessfully attempted to 
obtain the veteran's medical records from the former St. 
Alban's Naval Hospital in Queens, New York.  A February 2000 
memorandum from the veteran's representative stated that the 
veteran was in communication with the National Personnel 
Records Center (NPRC) and that he was treated at this former 
service hospital between 1970 and 1974.  An April 2003 letter 
from the successor VA Extended Care Center (now at the site 
of the former service hospital) stated that a search of its 
files indicated no treatment or hospitalization of the 
veteran and that his records were naval medical records no 
longer at that site.  In October 2005 and August 2006 
letters, the RO notified the veteran that the NPRC needed an 
approximate three-month time period for his post-service knee 
surgery at St. Alban's, rather than a four-year time span, 
and the veteran has not responded. The Board finds that this 
record search has proven inconclusive because the veteran 
cannot recall the year of his post-service knee surgery and 
that the RO has complied with its statutory duty to assist in 
obtaining relevant medical documents.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Service Connection

A.  Factual Background

Service medical records show treatment of left knee pain in 
December 1966 with a history of a prior injury four months 
earlier during advanced individual training.  It was noted 
that an Ace bandage had been placed on the knee.  The veteran 
complained of intermittent pain in the lateral aspect of the 
knees.  Good stability in the left knee was noted as was 
slight tenderness of the lateral meniscus.  No clicking 
noises or locking of the knee were noted. 

A February 1967 service medical record (upon the veteran's 
transfer to Walter Reed Army Medical Center in Washington, 
D.C. from treatment in Europe after a motor vehicle accident) 
notes that the veteran related that he also hurt his left 
knee approximately a year before and had occasional 
discomfort in the knee since that time.  

A service medical record dated the following day noted that 
the veteran described an injury to the left knee earlier in 
service in which he hit the ground with the knee in deep 
flexion.  The knee swelled and was painful.  He went on sick 
call two days later.  The knee was wrapped in an Ace bandage 
and the swelling was gone after a few days.  His trouble 
since was associated with either prolonged activity or lack 
of activity, and the veteran described pain laterally in the 
knee joint.  He had no more swelling, locking or catching.  
On examination, there was no swelling of the knee and all 
ligaments were stable.  Full range of motion was present.  
There was no tenderness and rotation testing was negative.  
X-rays of the knee were negative.  No orthopedic diagnosis 
was given.  Full duty was recommended.  

A February 1967 examination for a Medical Board noted a 
normal clinical evaluation for the lower extremities and did 
not record any abnormalities of the left knee.

VA treatment records from February 1998 to February 2000 
reflect that the veteran was seen for degenerative joint 
disease of the left knee.  A June 1999 MRI scan showed 
degenerative arthritis of the left knee and mild 
chondromalacia of the condyles of the femur and patella.

The veteran underwent a VA examination in May 1998.  He 
complained of chronic left knee pain and swelling, often 
caused by wet weather and prolonged ambulation.  According to 
the report, the veteran underwent a menisectomy at St. 
Alban's Naval Hospital with not much improvement since.  On 
examination, a five-inch healed scar was seen at the left 
knee.  Mild left knee medial-lateral instability was noted.  
A four-year old x-ray showed degenerative joint disease in 
the left knee.  Diagnosis was status post left knee lateral 
menisectomy and post-traumatic osteoarthritis of the left 
knee.

During his testimony at the RO in December 1999, the veteran 
testified that he hurt his left knee during the summer of 
1966 while in service in Advanced Individual Training.  He 
said soldiers were demonstrating to one another how to run 
with a rifle and fall on your stomach with the rifle in a 
firing position.  The veteran said that when he ran, he slid 
and his knee went back and snapped.  He said that the next 
morning he noticed that the knee was swollen and that he had 
trouble walking.  He went on sick call and the doctor told 
him he had torn cartilage.  He was given an Ace bandage and 
put on light duty.  (Transcript at 3, 11).  He could not 
recall additional sick call visits for his knee until 
December 1966 while in Germany.  That month he was in an 
accident, but he testified he could not recall whether he 
complained about his left knee after that accident.  
(Transcript at 6-7).  He did complain about his left knee 
while being treated later at Walter Reed Army Medical Center.  
The veteran also testified that this knee was painful and 
would swell even before the December1966 accident, and that 
it got worse after the accident.  (Transcript at 8).  Post 
service, he said that he had surgery on the left knee 
sometime in the 1970s at a naval service hospital in New 
York.  (Transcript at 9).  He also testified that he returned 
to this service hospital to have stitches removed and for 
follow-up surgery.  (Transcript at 10).  He said an x-ray 
from a VA facility told him he had arthritis in the knee.  
(Transcript at 12).  The veteran testified that a Dr. B., a 
VA doctor he saw in New York, once told him that his current 
knee condition was related to his service injury and that he 
would have Dr. B. submit a statement to that effect.  
(Transcript at 15, 17-18, 20-21).

An August 2002 signed statement from the veteran's sister 
(identified by the service representative as an X-ray 
technician) stated that she conducted a radiographic study of 
the veteran's left knee in the early 1970s.  A radiologist 
reviewed the x-ray and suggested that the veteran see an 
orthopedic surgeon as surgery might be necessary.  

During his Board hearing in August 2002, the veteran 
testified that he injured his left knee during a physical 
exercise training program after boot camp.  He was training 
to be a cook and involved in a class on how to cook in the 
field.  At the end of the day, he was running and his left 
knee slid under him.  He testified that he hit the dirt and 
felt something snap or pull and that he felt swelling.  The 
next morning he went to sick call where the doctor told him 
he had a torn cartilage.  He was given an Ace bandage.  He 
said that he wore the Ace bandage for three or four day and 
did not have any kind of physical therapy or heat treatment.  
He returned to regular duty.  (Transcript at 3-5).  The 
veteran also testified that he was stationed in Germany about 
a month later where his left knee used to bother him and 
swell up.  He said on these sick call visits his knee would 
be wrapped and he got some hot water treatment.  He was put 
on light duty in the kitchen.  (Transcript at 5-6).  Post 
service, in the early 1970s, the veteran said that his sister 
x-rayed his knee and found torn cartilage.  (Transcript at 
pp. 8-9).  Subsequently, he had surgery on his left knee at 
the former St. Alban's Naval Hospital where he spent either a 
week or two weeks.  He eventually returned to work full-time 
for a cable company.  (Transcript at 9-10).  Subsequently, 
his sister again x-rayed the knee and reported calcium build-
up and arthritis.  In approximately 1997, he was fitted with 
a plastic knee brace.  (Transcript at 10-11).  The veteran 
also testified that he never injured his knee on the job.  
(Transcript at 12).  

On VA examination in August 2004, the veteran complained of 
intermittent pain, stiffness and swelling.  He also noted 
intermittent and variable knee joint flare-ups precipitated 
by climbing stairs or heavy lifting.  The veteran stated that 
he could ambulate without assistive devices for up to one-
half mile.  He wore a left knee derotational brace.  The 
examining physician noted in her report that the veteran had 
a history of left knee trauma during service in 1966 and that 
her review of the claims file showed that he was treated 
conservatively.  The report also noted post service knee 
surgery at a VA facility sometime during the 1970s.  On 
examination, a one-inch healed post-operative scar was noted 
for the left knee.  X-ray of the left knee showed severe 
osteoarthritis.  Diagnosis was severe osteoarthritis of the 
left knee.  The examiner opined that the veteran's left knee 
condition was not related to service as there was no evidence 
in the claims file of any left knee problem during service.  

On a VA examination for other disorders in November 2004, the 
veteran complained of arthritis in his left knee which he 
claimed was "very bad."  

The report of a separate November 2004 VA psychological 
examination noted that the veteran tore his left knee 
cartilage while in Advanced Individual Training and needed 
surgery several years later.  This examination report, based 
on the veteran's narrative and without access to the claims 
file, noted that the veteran was injured in a motor vehicle 
accident in Germany while in service that led to significant 
damage to his face and knee.  He ultimately received a 
medical discharge after several months at Walter Reed Army 
Medical Center.  According to this November 2004 examination 
report, the veteran also said that he retired in 1994 from a 
cable company because he could no longer do the work to which 
he was assigned due to physical pain in his knee.  


B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease in service.  Watson v.  Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet.  App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Initially addressing the question of a current disability, 
the Board notes that the record contains medical evidence of 
degenerative joint disease of the left knee in VA medical 
records dated from February 1998 to February 2000, including 
a June 1999 MRI scan which showed degenerative arthritis of 
the left knee and mild chondromalacia of the condyles of the 
femur and patella of the left knee.  The Board notes too that 
in August 2004 the VA examiner diagnosed severe 
osteoarthritis of the left knee.  While this evidence 
supports a finding of a current left knee disability, the 
claim must, nonetheless, be denied on the basis of medical 
nexus.

As noted above, the medical evidence does reflect complaints 
about the left knee during the veteran's period of active 
service.  However, these records show conservative treatment 
for a knee injury, swelling, and complaints of pain as the 
result of a fall in service.  The Board notes, however, that 
pain, alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  An in-
service examination of the left knee in February 1967 
specifically found no swelling of the knee and that all 
ligaments of the knee were stable.  The veteran had full 
range of motion, there was no tenderness, and x-rays of the 
knee were negative.  Further, a few months before the 
veteran's discharge from service, a February 1967 examination 
for a Medical Board noted a normal clinical evaluation for 
the lower extremities and did not record any abnormalities of 
the left knee. 

In addition, there is no competent and persuasive evidence of 
a nexus between any current left knee disability-to include 
degenerative changes-and service.  There is no medical 
evidence of arthritis of the left knee within a year of 
discharge.  There also is no persuasive medical opinion to 
support the claim.  While the veteran testified that a VA 
physician, Dr. B., had told the veteran that his left knee 
disorder was related to service, the veteran has never 
submitted a written statement from any physician to that 
effect.  Even if such an opinion, in fact, exists, it is 
useful to point out that a medical opinion can be no better 
than the facts alleged by the veteran, and that an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993). 

Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between the current left knee 
disability and service weighs against the veteran's claim.  
The August 2004 VA examiner, after a review of the claims 
file, opined that the veteran's current left knee disability 
was less likely than not related to service.  The examiner 
opined that the veteran's left knee condition was not related 
to service as there was no evidence in the claims file of any 
left knee problem during service.  The Board notes that the 
examiner, elsewhere in her examination report, mentioned a 
history of left knee trauma during service in 1966.  The 
veteran's representative argues that the VA examiner's 
opinion failed to note that there was no post service history 
of trauma to the veteran's left knee, and claimed that her 
conclusion was based on a faulty assumption that there was no 
service trauma to the left knee.  However, the Board reads 
the VA examiner's opinion in the context of the entire August 
2004 examination report, including her notation of the 
veteran's conservative treatment in 1966 for left knee trauma 
in service in addition to the fact that the August 2004 
examiner had reviewed the claims file.  As to whether or not 
any post-service trauma could explain the veteran's current 
disability, the Board is solely concerned with whether or not 
the veteran's current disability is related to service.

The Board finds that the August 2004 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by his sister, and by 
his representative on his behalf.  However, to whatever 
extent these assertions are being offered on the medical 
nexus question, the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As each of the identified individuals is a 
layperson without the appropriate medical training and 
expertise, none is competent to provide a probative opinion 
on a medical matter.  See Bostain v.  West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a left knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left knee disability is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


